Citation Nr: 0831252	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-10 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dementia, to 
include as result of exposure to herbicides.

2.  Entitlement to service connection for hematuria, to 
include as result of exposure to herbicides.

3.  Entitlement to service connection for chloracne, to 
include as result of exposure to herbicides.

4.  Entitlement to service connection for rosacea, to include 
as result of exposure to herbicides.

5.  Entitlement to service connection for skin tumors, to 
include as result of exposure to herbicides.

6.  Entitlement to service connection for mini-strokes, to 
include as result of exposure to herbicides.

7.  Entitlement to service connection for central nervous 
system disease, to include as result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.

In the veteran's substantive appeal, he requested a hearing 
before the Board to be held at his local RO.  The hearing was 
scheduled for May 2006.  Prior to the hearing, the veteran 
withdrew his request.  As such, there are no outstanding 
hearing requests of record.  38 C.F.R. § 20.704(e).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran maintains that the claimed disorders are the 
result of his exposure to an herbicide agent during his 
active military service.  While the veteran's DD 214 has been 
associated with the claims folder, which indicates he served 
11 months and 27 days in Vietnam, the exact dates of service 
in Vietnam are not known.  Upon Remand, the RO must request 
the veteran's service personnel records from the National 
Personnel Records Center (NPRC).  38 C.F.R. § 3.159(c)(2).

A review of the claims folder reveals the veteran is a 
recipient of Social Security Disability benefits; however, 
the decision awarding benefits has not been associated with 
the claims folder.  Further, the underlying medical records 
utilized in reaching said decision have also not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(2); See also Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) ("As part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.")  

A remand is necessary to obtain outstanding VA outpatient 
treatment records.  In March 2004, the veteran submitted VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA.  He indicated that he received treatment 
for all of the claimed disabilities from the Altoona VA 
Medical Center (VAMC) from 2004 to the present.  These 
records have not been associated with the claims folder.  
Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

The Board additionally finds that prior to rendering a 
decision on the merits of the veteran's claims of entitlement 
to service connection for chloracne and rosacea, the veteran 
should be afforded a VA examination.  38 U.S.C.A. § 5103A.  
Service medical records show the veteran was treated for a 
rash on his legs and groin in August 1967.  Post-service, the 
veteran has been diagnosed with rosacea and chloracne, 
possibly secondary to herbicide exposure or hidradenitis 
suppurativa or another follicular cystic acneform type 
eruption.   

The veteran, having served in the Republic of Vietnam, is 
presumed to have been exposed during his period of service to 
an herbicide agent.  38 U.S.C.A. § 1116(f).  An examination 
is necessary to determine the nature and etiology of any 
current skin disorder, to include rosacea and chloracne, 
which may be present.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Upon Remand, the RO should ensure that all due process 
requirements are met, to include ordering additional VA 
examinations if necessary.  The RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  Finally, the RO 
should ensure that it provides the veteran with notice that 
meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  With 
regard to the claim for chloracne, the 
veteran should be given the opportunity 
to provide evidence of chloracne, which 
manifested to a degree of 10 percent 
(deep acne, deep inflamed nodules and pus 
filled cysts, affecting less than 40 
percent of the face and neck, or deep 
acne other than on the face and neck) or 
more within a year after the last date on 
which he was exposed to an herbicide 
agent during his active military service.  
The RO should also give the veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  

2.  The RO must contact the NPRC and 
request the veteran's service personnel 
records to confirm the exact dates of  
his service in the Republic of Vietnam.  
All responses to the request for records 
must be clearly delineated in the claims 
folder.

3.  The RO must contact the Altoona VAMC 
and request treatment records of the 
veteran for the claimed disabilities 
dated from 2004 to the present.  All 
responses to the request for records must 
be clearly delineated in the claims 
folder.

4.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

5.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the current diagnosis and 
etiology of any skin disorder, to include 
rosacea and chloracne, which may be 
present.  The examiner must review the 
entire claims file in conjunction with 
the examination, to include the service 
medical records dated in  August 1967 
diagnosing the veteran with a rash on the 
legs and groin.  All studies or tests 
deemed necessary should be conducted.  
The examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed skin disorder is 
related to the veteran's period of active 
military service on any basis, to include 
exposure to an herbicide agent.  The 
examiner also should provide complete 
rationale for all conclusions reached.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




